Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The election is noted. Claim 81 is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 60 and 73, ‘Joule heating’ is unclear. A Joule is a unit of energy, not a method of heating. US Patent 5602298 is noted, see col. 9-10. Is this what applicant is referring to as Joule heating? If not, what is the difference?
B) Claim 66 includes material that are not hydrocarbons, and thus is a contradiction. Is ‘…feedstock also includes.. ‘ meant? Also, ‘simple’ is unclear as to the structure.
C) Claim 80 is not understood and appears to be self-contradictory and not grammatical. Should ‘with’ be ‘by’? How does increasing the temperature reduce heat flux? Is the heat flux being reduced in the reactor?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 61-80 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni 5138959.
Kulkarni teaches, especially in col. 2-6, pyrolysis of organic material to make carbon and hydrogen. Nitrogen or hydrogen is fed into a plasma former and reacted with the waste. No difference is seen in the heating, however to the extent different, using joule heating in the process of Kulkarni is obvious to provide the desired energy. Additional heating means may also be used, rendering claims 62-63 obvious. This differs in not explicitly teaching hydrocarbon feeds, however decomposing them (benzene for example) is obvious to destroy pollutants.
Claims 64 and 65 is an obvious to decompose the waste. Unit 12 preheats the waste prior to reaction zone 14, the temperature being obvious to assure decomposition in the reactor area. No difference is seen in the product since the process can be the same. The examiner takes Official Notice that the materials of claim 63 are well known to be capable of use in resistive heating. The features not explicitly disclosed are obvious to perform the heating/decomposition desired.

Claims 61-68, 70-80 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. 6471937.
Anderson teaches, especially in columns 6-10, mixing preheated oxygen (or hydrogen) and propane. Making carbon black is not explicitly taught, however dehydrogenation of propane leaves carbon. Electric arcs and resistance heating are taught, rendering Joule heating unpatentable as understood. Claims 62-65 are obvious as noted above, and no difference is seen in the carbon since the process can be the same. The features not explicitly disclosed are obvious to perform the heating/decomposition desired.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11149148. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, noting patent claim 12 and 33. The features such as present claims 62-65 (for example) are obvious to provide the desired heating. No difference is seen in the carbon, as noted above.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736